Case: 08-60269     Document: 00511019990          Page: 1    Date Filed: 02/03/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 3, 2010
                                     No. 08-60269
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

CHRISTOPHER ALEXANDER MITCHELL, also known as Glen Mitchell, also
known as Christopher A Mitchell, also known as Christopher Mitchell, also
known as Christopher R Mitchell, also known as Michael Remsem, also known
as Oral Allan, also known as Chris Parker, also known as Christopoher Mitchell,

                                                   Petitioner

v.

ERIC H HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A34 356 247


Before BENAVIDES, PRADO and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Christopher Alexander Mitchell, a native and citizen of Guyana, petitions
this court to review the decision of the Board of Immigration Appeals (BIA)
affirming the Immigration Judge’s (IJ) order finding him removable and
ineligible for relief from removal. Mitchell abandons by failing to brief any



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-60269   Document: 00511019990 Page: 2        Date Filed: 02/03/2010
                                No. 08-60269

challenge to the IJ’s determination that he was removable and not entitled to
asylum. See Thuri v. Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004).
      Mitchell, who was convicted in April 2006 in state court for possession of
crack cocaine and who has a prior state court drug conviction, contends that the
IJ erred by treating his April 2006 conviction as equivalent to an aggravated
felony under the recidivist provisions of the Controlled Substances Act. See
21 U.S.C. § 844(a). The IJ correctly determined that Mitchell had committed an
aggravated felony for immigration law purposes. See Carachuri-Rosendo v.
Holder, 570 F.3d 263, 266-68 (5th Cir. 2009), cert. granted (Dec. 14, 2009) (No.
09-60). Therefore, Mitchell was ineligible for cancellation of removal under
8 U.S.C. § 1229b. The issuance of a § 1182(c) waiver would not change this
result. See DeHoyos v. Mukasey, 551 F.3d 339, 342-43 (5th Cir. 2008). Moreover,
the federal notice requirement of 21 U.S.C. § 851 did not apply to the state court
proceedings that resulted in Mitchell’s second narcotics conviction. See United
States v. Cepeda-Rios, 530 F.3d 333, 335 n.11 (5th Cir. 2008).
      With respect to Mitchell’s claims that several due process violations
occurred during his removal proceedings, because those claims were not
exhausted before the BIA, we lack jurisdiction to consider them. See Roy v.
Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004).
      Accordingly, Mitchell’s petition for review is DENIED.




                                        2